SHAHPE, J.
—An act of the general assembly, approved February 17, 1854, incorporated the appellee and provided among other tilings that it should have the power tn hold real "and personal property and “that the property of the said 'Alabama Bible Society of Montgomery’ shall be exempt from taxation.” Pursuant to the act the appellee corporation was organized, *634entered upon the exercise of its corporate functions and is continuing in the exercise of the. same. In January, 1901, its real estate situated in Montgomery was assessed as for taxes- accruing for the .years from 1896 to 1900, inclusive. Appellee petitioned the Board of Revenue- to vacate the assessment and the petition having been refused the. city court of Montgomery was appealed to and quashed the assessment by a judgment, wherefrom this appeal was taken.
In the brief for -appellant it is conceded correctly that the exempting clause in question was not obnoxious to the constitution of 1819 which was in force when the act was passed and was originally valid, but it is insisted that, this clause was repealed by later constitutional provisions which purport to limit exemptions from taxes to property classified by use's different from the uses made -of appellee's property, or else was repealed without special mention by statute's passed pursuant to the later organic law.
The constitution of 1819, unlike the constitutions- of 1868, 1875 and 1901, respectively, did not engraft on acts chartering private*, corporations liability to alteration. and revocation by the legisla,tmre for the public good. The grant, of appellee’s charter and its acceptance was unqualified, and effected a. contract between the Btate and the appellee such as came within the meaning of that part of section 10, article I of tli-e Fed-era.l constitution which prohibits the State- to pass any law impairing the -obligation of contracts. The doctrine so controlling is too well established and - familiar to require an extended citation of authorities- here. See the leading case of Dartmouth College v. Woodward, 4 Wheat. (U. S.) 518; also The Binghampton Bridge, 3 Wall. 51; Home of the Friendless v. Rouse, 8 Wall. 431; St. Anna’s Asylum v. New Orleans, 105 U. S. 362; Daughdrill v. Ins. Co., 31 Ala. 91; Tuscaloosa, etc., Asso. v. Green, 48 Ala. 346; Ala. & Fla. R. Co. v. Burkett, 46 Ala. 569.
In Oo-oley’-s -Constitutional Limitations it is well said of charters of private corporations generally that they “are held to be contracts between the legislature and *635tlie. corporators, having for tlieir consideration the liabilities and duties which the corporators assume by accepting them; and the grant of the franchise can no more be resumed by the legislature, or its benefits diminished or impaired without the consent of the grantees, than any other grant of property, or valuable thing unless the right to do so is ; eserved in the charter itself.” This quotation was used approvingly in Mayor, etc., v. Ins. Co., 53 Ala. 570.
The contractual element of consideration for the exemption was supplied when the charter was accepted and acted under. Acceptance of tire charter being shown the existence of a consideration for the exemption is presumed and it is unnecessary to inquire whether the passage of the act was induced by any actual benefit received by or expected to accrue to the State. — Daughdrill Case, supra; Home of the Friendless v. Rouse, supra, and authorities there cited.
In Rector v. Philadelphia County, cited for appellant, the act which Avas held to he repeatable because lacking consideration and belonging to the class of laws denominated privilegia favoraMUa, was not an act of incorporation, nor Avas. the act AAiiich wals- similarly dealt with in Salt Company v. East Saginaw, 13 Wall. 373, of the latter kind. Those cases are, therefore, not applicable as authority here.
The restrictions -imposed by the Federal constitution upon the State are as rigidly binding upon those Avho franne State constitutions as upon State legislatures. Ala. & Fla. R. Co. v. Burkett, supra; Hare v. Kennerly, 83 Ala. 608. The exemption declared in appellees charter stands unaffected by subsequent legislation whether enacted by constitution or - statute.
The judgment- of the city court aaíII he affirmed.